Citation Nr: 1334583	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  10-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than July 11, 2003, for the award of service connection for a seizure disorder.

2.  The propriety of the assignment of a 10 percent preexisting rating for a seizure disorder.

3.  Entitlement to a rating in excess of 10 percent prior to June 23, 2007, and in excess of 30 percent since June 23, 2007, for bilateral hearing loss.

4.  Entitlement to an effective date earlier than May 11, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney

WITNESSESES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, March 2010, and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In a March 2010 decision, the Board granted service connection for a seizure disorder and remanded claims for service connection for a dental disability and an increased rating for bilateral sensorineural hearing loss.  

An April 2010 rating decision granted service connection for a dental disability.  Thus, that issue is no longer on appeal.  Also that rating decision increased the rating for hearing loss to 30 percent effective June 23, 2007.  As that increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2013, the Veteran testified during a videoconference Board hearing before the undersigned Veterans Law Judge.  

Although the RO developed an appeal with respect to the issue of entitlement to service connection for a seizure disorder on a direct service incurrence basis, as will be discussed below, the only proper issue before the Board is the propriety of the assignment of a 10 percent preexisting rating for a seizure disorder.  Thus, that issue has been recharacterized.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating in for bilateral hearing loss and an effective date earlier than May 11, 2010, for the award of a TDIU are REMANDED to the RO.


FINDINGS OF FACT

1.  On the record during the June 11, 2013, Board hearing, the Veteran requested that his appeal with respect to the claim for an effective date earlier than July 11, 2003, for the grant of service connection for a seizure disorder be withdrawn.

2.  The weight of the probative evidence of record shows that there was a confirmed diagnosis of a seizure disorder with a history of seizures prior to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the claim for an effective date earlier than July 11, 2003, for the grant of service connection for a seizure disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The assignment of a 10 percent preexisting rating for a seizure disorder was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.22, 4.124a, Diagnostic Code 8910 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Date of Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2012).  Withdrawal may be made by the Veteran or by the authorized representative.  38 C.F.R. § 20.204 (2012).

On the record during the June 11, 2013, Board hearing, the Veteran requested withdrawal of his appeal with respect to the claim for an effective date earlier than July 11, 2003, for the grant of service connection for a seizure disorder.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The claim concerning the propriety of the assignment of a 10 percent preexisting rating for a seizure disorder arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

Next, VA has a duty to assist the Veteran in the development of the claim.  That duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Propriety of the Assignment of a 10 Percent Preexisting Rating for Seizure Disorder

In a March 2010 decision, the Board granted service connection for a seizure disorder on the basis of aggravation of a preexisting disorder.  The RO implemented that grant in a March 2010 rating decision and, deducting a 10 percent preexisting rating, assigned a 0 percent rating effective July 11, 2003, and a 20 percent rating effective September 4, 2009.  The Veteran disagreed with the deduction of the 10 percent rating, asserting that the seizure disorder did not preexist service.  

All decisions of the Board are final unless subject to reconsideration, appealed to the United States Court of Appeals for Veterans Claims, or subject to revision on the basis of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 7103, 7111, 7252 (West 2002); 38 C.F.R. § 20.1100 (2012).  

In this case, the Veteran has not requested reconsideration of the Board decision, or appealed the decision to the Court.  He has also not submitted any correspondence that might be reasonably interpreted as a motion to revise the Board decision on the basis of CUE.  38 C.F.R. § 20.1404 (2012).  Thus, although the RO developed an appeal with respect to the issue of entitlement to service connection for a seizure disorder on a direct service incurrence basis, the Board's prior finding that the seizure disorder preexisted service is final, and the issue of entitlement to service connection, on any basis, is not properly before the Board.  However, liberally construing the Veteran's assertions, the issue of the propriety of the assignment of a 10 percent preexisting rating for a seizure disorder is before the Board.

During the RO's adjudication of the claim for service connection for a seizure disorder on a direct service incurrence basis, the RO has essentially adjudicated the issue of the propriety of the assignment of a 10 percent preexisting rating for the disorder.  Thus, the Veteran will not be prejudiced by the Board's adjudication of the issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In cases involving aggravation by active service, the rating will compensate only the degree of disability over and above the degree existing at the time of entrance into the active service, whether the particular condition was noted at the time of entrance into the active service, or it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent), no deduction will be made.  The resulting difference will be recorded on the rating sheet.  If the degree of disability at the time of entrance into the service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 4.22 (2012).  

The Veteran's seizure disorder has been rated under Diagnostic Code 8999-8910.  38 C.F.R. § 4.124a (2012).  Thus, his disability has been rated by analogy under Diagnostic Code 8910 for grand mal epilepsy.  38 C.F.R. §§ 4.20, 4.27 (2012).  Under the General Rating Formula for Major and Minor Epileptic Seizures, a confirmed diagnosis of epilepsy with a history of seizures warrants a 10 percent rating.  38 C.F.R. § 4.124a (2012).

The Board previously found that the Veteran's seizure disorder existed prior to service.  The Board based that finding in part on an October 1954 service treatment record and a February 1957 VA hospital record.  The service treatment record notes that the Veteran suffered a grand mal seizure that morning, and that seizures had occurred very infrequently since the age of four.  The VA hospital record shows that the Veteran apparently had a grand mal seizure and notes a history of two previous similar episodes, one in the summer of 1953 prior to service and one in October 1954 during service.  

The Board then granted service connection for a seizure disorder based on aggravation of a preexisting seizure disorder based on a March 2009 opinion from a private physician.  The physician opined that the Veteran's seizures prior to service were likely petit mal seizures, that his first grand mal seizure was in service in 1954, and that service likely caused him to have his grand mal seizure due to aggravation of his underlying/resolving pre-service petit mal episode syndrome.

The Board finds that the record shows that the Veteran had seizures prior to service.  Regardless of whether they were petit mal or grand mal seizures, there appears to have been a confirmed diagnosis with a history of seizures, which warrants a 10 percent rating under the General Rating Formula for Major and Minor Epileptic Seizures.  38 C.F.R. § 4.124a (2012).  Moreover, the General Rating Formula for Major and Minor Epileptic Seizures does not differentiate between the type of seizure required to warrant  the 10 percent rating.  

The Board notes the assertions by the Veteran and his family members that he did not have a seizure disorder prior to service.  The Board also notes the post-service medical records indicating that his seizures began during service.  However, the contemporaneous objective medical evidence of record, to include the pre-service history of seizures noted in the service treatment record and VA hospital record, and the March 2009 medical opinion relied on in granting service connection based on aggravation show that he had a seizure disorder prior to service.  Thus, the Board finds that the weight of the probative evidence of record shows that there was a confirmed diagnosis of a seizure disorder with a history of seizures prior to service.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

In conclusion, the Board finds that the assignment of a 10 percent preexisting rating for a seizure disorder was proper.  As the preponderance of the evidence is against the claim, the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal with respect to the claim for an effective date earlier than July 11, 2003, for the grant of service connection for a seizure disorder is dismissed.

As the assignment of a 10 percent preexisting rating for a seizure disorder was proper, the appeal is denied.


REMAND

Regrettably, the Board finds that due process requires a remand on the claim for an increased rating for bilateral hearing loss.

The Veteran was last provided an audiology examination in April 2010.  That examination, which is over three years old, is now stale.  Therefore, a more current examination should be obtained on appeal.

In the remand portion of the March 2010 decision, the Board requested that the Veteran be furnished a statement of the case with respect to the issue of entitlement to an increased rating for bilateral hearing loss.  In April 2010, the RO issued an statement of the case.  In May 2010, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, on which he requested either a videoconference Board hearing or a Board hearing at the RO.  

Although the Veteran testified at a hearing before the undersigned in June 2013, the issue of entitlement to an increased rating for bilateral sensorineural hearing loss was not addressed.  There is nothing in the record indicating that the request for a Travel Board hearing with respect to the issue has been withdrawn or that the issue itself has been withdrawn from appeal.  However, as that hearing was conducted after the Veteran's request for hearing, the Board finds that he should be contacted to determine whether he still wants a hearing on that issue..  

Also, pertinent evidence has been added to the record since the issuance of the April 2010 statement of the case, to include a July 2010 VA general medical examination report.  Thus, the RO should consider that evidence prior to scheduling the Board hearing.

As the above claim being remanded could affect the claim for an effective date earlier than May 11, 2010, for the award of a TDIU, the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.
1.  Schedule the Veteran for a VA audiology examination.  The examiner must review the claims file and must note that review in the report.  The examiner should provide pure tone thresholds and speech discrimination scores.  The examiner should also discuss what effect the bilateral hearing loss has on the Veteran's occupational capacity.

2.  Contact the Veteran and ask if he still wants a hearing before the Board on the issue of entitlement to an increased rating for hearing loss.  If he indicates that he does still want a hearing, schedule the hearing.

3.  Then, readjudicate the claims for an increased rating for bilateral hearing loss and an effective date earlier than May 11, 2010, for the award of a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


